Citation Nr: 0920791	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-15 854	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability of 
the left foot, including malignant melanoma of the left heel 
and fungus, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's claims file was 
subsequently transferred to the Louisville, Kentucky RO.

The veteran testified before a Veterans Law Judge in October 
2007.  He again testified at a Board hearing before a second 
Veterans Law Judge in February 2008.  Both members of the 
Board are participating in this decision.  

This case was remanded by the Board for further evidentiary 
development in May 2008.


FINDING OF FACT

The Veteran's malignant melanoma of the left foot is likely 
attributable to in-service herbicide exposure.


CONCLUSION OF LAW

A malignant melanoma of the left foot is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, October 2005, March 2007, and July 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.  Id.)  Specifically regarding VA's 
duty to notify, the notifications to the Veteran apprised him 
of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured a medical opinion in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

The Veteran contends that he developed malignant melanoma due 
to his exposure to herbicides while stationed in Vietnam.  
(The service department has reported that he served in 
Vietnam from June 1968 to June 1969.)

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  Id.  

In general, for service connection to be granted, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which  the Veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

In this case, the record shows that the Veteran served in 
Vietnam and therefore, exposure to herbicides is conceded.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).  However, malignant 
melanoma is not one of the diseases noted under 38 C.F.R. 
§ 3.309(e) (2008) as a disease having a positive association 
with herbicide exposure.  Additionally, there is no 
indication that the veteran's malignancy was manifested 
during the one-year period following his separation from 
service, as the first diagnosis of malignant melanoma was not 
until a January 2005 pathology report.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008) (service incurrence may also 
be presumed for malignant tumors that were manifested to a 
compensable degree within a year of separation from 
qualifying active military service).  Therefore, the 
Veteran's malignant melanoma is not presumed to be the result 
of an in-service disease or injury.  

The Board notes that the law and regulations establishing 
presumptions for malignant tumors or for diseases associated 
with herbicide exposure do not foreclose the possibility of 
proof of direct service connection, and the claimant has a 
right to prove causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  

Here, the Veteran's service treatment records (STRs) are 
devoid of any reference to treatment or complaints related to 
the Veteran's skin, and the entrance and separation 
examinations note that the clinical evaluation of the 
Veteran's skin was normal.  In fact, the first post-service 
medical evidence in the record diagnosing the Veteran with 
malignant melanoma was not until January 2005, more than 30 
years after separation from service.  (See January 2005 
surgical pathology report from Cumberland Foot and Ankle 
Center).

Despite the lack of in-service evidence of a skin disability, 
there is competent medical evidence of record indicating a 
connection between the Veteran's diagnosed malignant melanoma 
and his Vietnam service.  Specifically, the record contains a 
December 2007 medical opinion by D.M., M.D./PhD, stating that 
because the veteran was exposed to a variety of 
"exfoliates" in Vietnam, Dr. D.M. believed that the 
Veteran's heel melanoma was clearly related to environmental 
exposure.  Dr. D.M. noted that he had carefully reviewed the 
medical literature in this area, which supported his 
conclusion.  The record also contains an April 2008 follow-up 
submission from Dr. D.M., listing the medical literature that 
he relied on to support his opinion that the Veteran's 
metastatic melanoma of the heel was caused by exposure to 
herbicides in Vietnam.  The list of articles submitted by Dr. 
D.M. in support of his opinion include, among others, 
articles entitled, "Agent Orange and Cancer:  An Overview 
for Clinicians," "Exposure to Agent Orange and Occurrence 
of Soft-Tissue Sarcomas or Non-Hodgkin Lymphomas: An ongoing 
study in Vietnam," "Health status of Air Force Veterans 
occupationally exposed to herbicides in Vietnam," "Cancer 
in the U.S. Air Force Veterans of the Vietnam War," and an 
article entitled, "Did TCDD Exposure or Service in Southeast 
Asia Increase the Risk of Cancer in Air Force Vietnam 
Veterans Who Did Not Spray Agent Orange?"

Dr. D.M. submitted another letter in June 2008.  He reported 
that in his previous letter he cited evidence to show that 
veterans exposed to Agent Orange had higher rates of 
malignant melanoma, and stated that in support of his 
opinion, he was submitting in full one of the articles he 
previously cited entitled "Cancer in U.S. Air Force Veterans 
of the Vietnam War."  Dr. D.M. explained that the manuscript 
studied cancer incidence and mortality in Veterans who 
sprayed dioxin-contaminated herbicides in Vietnam, and noted 
that the authors of the study demonstrated a significant 
increase in both malignant melanoma and prostate cancer.  Dr. 
D.M. stated that he believed this data was directly relevant 
to the Veteran's history.  After reviewing the article 
submission, the Board notes that the abstract of the article 
stated that among Air Force Veterans who had sprayed dioxin, 
the incidence of melanoma was increased relative to the 
national rates, and that these results appeared consistent 
with an association between cancer and dioxin exposure.

The record also contains an August 2007 VA medical opinion 
where J.F., M.D., stated that he could not resolve the issue 
of whether the Veteran's malignant melanoma was attributable 
to military service, including presumed herbicide exposure, 
without resort to speculation.  Dr. F. explained that there 
was no way to determine if exposure to herbicides or lifelong 
exposure to the sun was the cause of the Veteran's melanoma.

In this case, Dr. D.M. has reported his opinion that the 
Veteran's melanoma was clearly related to environmental 
exposure (herbicides), noting that he had carefully reviewed 
the medical literature in this area, which supported his 
conclusion.  Dr. D.M. cited several articles that appeared to 
identify a connection between cancer and dioxin exposure and 
also attached a specific study that found increased rates of 
melanoma in Veterans who had sprayed dioxin in Vietnam versus 
the national rates of the cancer.  Although this study did 
not involve infantry soldiers such as those who might have 
experienced exposure to herbicides similar to the Veteran, 
Dr. D.M. obviously relied on his own assessment of the 
Veteran's particular circumstances, and formulated an opinion 
specific to the Veteran's situation that took the scientific 
research in this area into account.  There is no medical 
opinion of record directly contradicting Dr. D.M.'s nexus 
opinion, as the only other medical opinion on this issue is 
Dr. F.'s August 2007 statement where he noted that he could 
not resolve the issue without resort to speculation.  Medical 
opinion evidence necessarily requires that the clinician 
resort to some level of educated conjecture, which Dr. D.M. 
did.  Such evidence outweighs the evidence provided by the VA 
physician who apparently concluded that an opinion could not 
be provided without speculation because there were no tests 
available to determine the actual cause of a melanoma and 
because the literature was not sufficiently definitive.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
greater weight of the medical opinion evidence favors the 
Veteran's claim of service connection for a malignant 
melanoma of the left foot.  As for other skin disability of 
the left foot, there has been no showing of any disability 
traceable to military service.


ORDER

Service connection for a malignant melanoma of the left foot 
is granted.



			
	MARK F. HALSEY	JOHN E. ORMOND, JR.
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


